Title: From John Adams to Joseph Delaplaine, 8 June 1813
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy June 8th 1813

There are several things abroad which are reported to have been intended as pictures of me; some of them drawn by persons who never saw me. others by persons who never saw me to whom I never sat and others and others by painters who requested me to sit.
I pretend not to be a judge of the merit of any of them. But there is not an approved likness among them. The least approved of all is one that was taken by a Roman Catholic priest who was preaching to me while I was sitting mute before him, on transubstantiation and the incarnation of God. This he had engraved and as Mr Stewart informed me, sold two and twenty thousand of them at a dollar a piece
My head has been so long the sport of painters, as my heart has been of libellers, that I shall make no objection to any use that may be made of either
It would rejoice my soul to see a real portrait of Dr Rush or Mr Jay.
I am Sir your humble Servant

John Adams